DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US11296357) in view of Kanako (JP2013033663, see Machine Translation for citations).
Regarding Claim 1 & 3, Nakazawa discloses an energy storage device comprising (secondary battery, col. 5, line 47-49):
A first electrode; a second electrode; (positive and negative electrode act as first and second electrode, with the first and second electrode being interchangeable to define with the positive or negative electrode, col. 5, line 46-49)
A separator between the first electrode and the second electrode (col. 67, line 4-8); and 
And electrolyte system comprising:
	A cyanate-based compound (electrolyte assistant is an isocyanate compound, col. 29, line 59-61);
	A liner carbonate (col. 29, line 11-16);
	A cyclic carbonate (col. 29, line 11-16); and
	(preferable combination of nonaqueous solvent includes combination of cyclic carbonate having fluorine atom and a linear carbonate, col. 34, line 35-38)
	A Li-containing salt (col. 27, line 44-50).
Nakazawa further discloses wherein the cyanate-based compound can be methyl isocyanate but is silent to the use of a cyanate-based compound that fits instant formulae (IV), (V), (VI), (VII) or (VIII).
Kanako discloses a nonaqueous electrolyte that contains isocyanate compounds as an additive for the electrolyte ([0010]). Kanako further discloses that the isocyanate compounds can be methyl isocyanate ([0033]), or, alternatively, that the isocyanate compound preferably contains a compound having two or more isocyanate groups ([0034]). Kanako further discloses that hexamethylene tetraisocyanate is a suitable isocyanate compound with four isocyanate groups ([0033]). Thus, Kanako teaches that methyl isocyanate and hexamethylene tetraisocyanate are interchangeable for use in an electrolyte. 
Since hexamethylene tetraisocyanate is either to 1,1,6,6- tetraisocynatohexane or 1,1,1,6-tetraisocynatohexane, or would reasonably inform one of ordinary skill in the art of these compounds that necessary position isomers of the structure above, Kanako discloses a cyanate compound for use in an electrolyte that meets claim has a structure that satisfies formulae (IV) or (V),
wherein in Formula (IV), RF, RG, RH, and RI are each a bond, and R4 is C6 alkylene,
and in Formula (V) Rb, Rc, Rd, RJ, and RK are each a bond, and R5 is C6 alkylene.
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Nakazawa in view of Kanako to substitute the metyl isocyanate of Nakazawa with the hexamethylene tetraisocyanate of Kanako to have the cyanate-based compound be 1,1,6,6-tetraisocyanotohexane or 1,1,1,6-tetraisocynatohexane.
Regarding Claim 5, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the linear carbonate can be ethyl methyl carbonate, dimethyl carbonate, or diethyl carbonate (col. 35, line 4-12). 
Regarding Claim 6, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the electrolyte system further comprises a co-solvent selected from a group consisting of methyl acetate, ethyl acetate, and methyl propanoate (can be a single selection or combination of methyl acetate, ethyl acetate, and methyl propanoate, col. 66, line 30-50).
Regarding Claim 7 & 8, Nakazawa discloses wherein the cyclic carbonate is a fluoroethylene carbonate (col. 27, line 1-12).
Regarding Claim 9, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the fluorine contain cyclic carbonate is FEC at a concentration of about 5 % or more (col. 27, line 26-40).
Regarding Claim 10, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the electrolyte is substantially free of non-fluorine containing cyclic carbonate (cyclic carbonate compounds used are only fluorine containing and therefore substantially free of non-fluorine contain cyclic carbonates, col. 27, line 20-23).
Regarding Claim 11, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the Li-containing salt is a fluorinated Li salt (col. 28, line 6).
Regarding Claim 12, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the Li-containing salt has a concentration of about 1 M or more (col. 28, line 59 to col. 29, line 3, col. 71, line 44-45).
Regarding Claim 13 & 14, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein at least one of the first electrode and the second electrode is a Si-base electrode (negative electrode contains silicon, col. 76, line 4-14).
Regarding Claim 16, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa further discloses wherein the anode comprises:
Greater than 0 % and less than about 99 % by weight of Si particles (95:5, to 90:10 mass ratio of graphite to SiO, col. 78, line 8-10), and
Greater than 0 % and less than about 90 % by weight of one or more types of carbon phases (95:5, to 90:10 mass ratio of graphite to SiO, col. 78, line 8-10), wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (carbon material is graphite and is mixed with silicon powder, col. 67, line 4-14).
Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US11296357) in view of Kanako (JP2013033663, see Machine Translation for citations) further in view of Shimamoto (US20150125761) (provided in Applicant’s IDS filed on August 6th, 2021).
Regarding Claim 15 & 17, Nakazawa in view of Kanako discloses the limitations as set forth above. Nakazawa discloses an electrode with silicon and carbon particles. Nakazawa is silent to the anode being Si-dominant anode and to the anode comprising greater than 50 % and less than about 97 % by weight of Si particles.
Shimamoto discloses a secondary battery with a negative electrode ([0133]) made of silicon and carbon particles ([0149]). Shimamoto further discloses wherein the silicon is 80 % by mass of silicon, and 15 % mass of carbon ([207]). Shimamoto teaches that 80 % silicon by mass, which overlaps the instant claimed range of 50 % or more and less than 97 %, is a suitable mass % for the silicon negative electrodes in general.
Therefore, it would be obvious to one of ordinary skill in the art to modify the negative electrode of Nakazawa with the teachings of Shimamoto with to have a silicon dominant anode where the anode comprises greater than 50 % and less than about 97 % by weight of Si particles. This modified electrode would have the expected result of providing a silicon negative electrode with a suitable mass % of silicon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721